[Cite as State v. Bartholomew, 2020-Ohio-4611.]




                          IN THE COURT OF APPEALS OF OHIO
                             FOURTH APPELLATE DISTRICT
                                 PICKAWAY COUNTY

STATE OF OHIO,                 :
                               :
     Plaintiff-Appellee,       :    Case No. 19CA29
                               :
     vs.                       :
                               :    DECISION AND
CHRISTOPHER J.                 :    JUDGMENT ENTRY
BARTHOLOMEW,                   :
                               :
     Defendant-Appellant.      :
_____________________________________________________________
                          APPEARANCES:

Steven S. Nolder, Scott & Nolder Co., LPA, Columbus, Ohio, for Appellant.

Judy C. Wolford, Pickaway County Prosecutor, and Heather MJ Carter, Assistant
Pickaway County Prosecutor, Circleville, Ohio, for Appellee.
_____________________________________________________________

Smith, P.J.

        {¶1} This is an appeal from a Pickaway County Common Pleas Court order

denying Appellant, Christopher Bartholomew’s, motion to suppress and the

subsequent judgment of conviction and sentence issued by the court. After the trial

court denied his motion to suppress, Bartholomew pleaded no contest to six counts

of pandering obscenity involving a minor, all fourth-degree felonies in violation of

R.C. 2907.321(A)(5). Bartholomew also pleaded no contest to one count of

importuning, a fifth-degree felony in violation of R.C. 2907.07(D)(1). On appeal,
Pickaway App. No. 19CA29                                                               2


Bartholomew contends 1) that the trial court erred by denying his motion to

suppress; and 2) that the trial court erred by imprisoning him for fourth- and fifth

degree felonies. For the reasons that follow, we affirm the trial court’s denial of

Bartholomew’s motion to suppress and also affirm the final judgment of the trial

court.

                                       FACTS

         {¶2} This matter began on January 18, 2019, when Christopher

Bartholomew was stopped while driving, arrested, and charged with criminal child

enticement in violation of R.C. 2905.05(A). A review of the record reveals that the

Circleville Middle School principal received a tip that a thirteen-year-old female

student would be picked up in the school pick-up line that day by a twenty-six-

year-old male, without her parents’ permission, and with a plan to have sex. As a

result, Officer McIntyre, who was employed by the Circleville Police Department

as the Circleville City Schools Resource Officer, positioned himself in the school

parking lot during pick-up. While there, he observed a black SUV leaving the

school parking lot a high rate of speed, passing other vehicles and squealing its

tires. Officer McIntyre caught up with the vehicle, ran the tag and initiated a

traffic stop based on the driver’s erratic driving. Thereafter, dispatch informed

Officer McIntyre that the driver was a twenty-six-year-old male named

Christopher Bartholomew. Bartholomew stated he was at the school to pick up his
Pickaway App. No. 19CA29                                                             3


buddy’s child. Believing Bartholomew fit the description of the male contained in

the tip, Officer McIntyre left Bartholomew with backup that had arrived, and he

returned to the school to further investigate.

      {¶3} While at the school, he spoke with administration, the thirteen-year-old

female student at issue and her parents. He also reviewed the student’s phone,

which contained snapchat messages between the student and Bartholomew.

Further, the student told Officer McIntyre that Bartholomew was there to pick her

up and the two intended to have sex. After discussing potential charges with

another deputy, as well as a sergeant, Officer McIntyre requested that Officer Kory

Yoder (who was attending Bartholomew at the traffic stop location) place

Bartholomew under arrest and confiscate his phone, based upon his belief that a

felony crime was involved which most closely aligned with the elements of

criminal child enticement. Further, two phones were actually taken from

Bartholomew and placed in airplane mode in order to preserve evidence for later

investigation.

      {¶4} As set forth above, Bartholomew was initially charged with criminal

child enticement in violation of R.C. 2905.05(A). However, after a warrant was

obtained to search the contents of his two mobile phones and further investigation

was conducted, a twenty-six-count felony indictment was filed charging him with

eleven counts of pandering obscenity involving a minor, all fourth-degree felonies
Pickaway App. No. 19CA29                                                              4


in violation of R.C. 2907.321, eleven counts of illegal use of a minor in nudity-

oriented material, all fifth-degree felonies in violation of R.C. 2907.323(A)(3), and

one count of importuning, a fifth-degree felony in violation of R.C. 2907.07(D)(1).

The original criminal child enticement was dismissed in favor of pursuing the

felony charges.

      {¶5} Appellant pleaded not guilty to the charges contained in the indictment

and filed a motion to suppress evidence on March 8, 2019. A suppression hearing

was held in which the State presented three witnesses. Officer McIntyre testified

regarding his involvement in the case. Officer Yoder testified regarding his role in

providing backup at the traffic stop and in effectuating the arrest of Bartholomew.

Further, Detective Dan Maher, a detective with the Internet Crimes Against

Children Task Force, testified regarding his forensic investigation of

Bartholomew’s mobile phones. The trial court ultimately denied the motion by a

written decision and entry dated April 5, 2019.

      {¶6} Bartholomew thereafter entered into plea negotiations with the State,

which resulted in him pleading guilty to six counts of pandering obscenity

involving a minor and one count of importuning, in exchange for dismissal of the

remaining counts of the indictment. The trial court sentenced Bartholomew to

twelve-month prison terms on each count of pandering obscenity involving a

minor, to be served consecutively to one another, as well as a twelve-month prison
Pickaway App. No. 19CA29                                                            5


term for importuning, to be served concurrently to the other prison terms, resulting

in an aggregate term of six years. Bartholomew now brings his timely appeal,

setting forth two assignments of error for our review.

                           ASSIGNMENTS OF ERROR

I.    “THE TRIAL COURT ERRED BY DENYING APPELLANT’S
      MOTION TO SUPRESS.”

II.   “THE TRIAL COURT ERRED BY IMPRISONING APPELLANT
      FOR FOURTH AND FIFTH DEGREE FELONY CONVICTIONS.”

                           ASSIGNMENT OF ERROR I

      {¶7} In his first assignment of error, Bartholomew contends the trial court

erred by denying his motion to suppress. More specifically, he contends that

because the criminal child enticement statute, R.C. 2905.05(A), had been

previously deemed unconstitutionally overbroad by the Supreme Court of Ohio in

State v. Romage, 138 Ohio St. 3d 390, 2014-Ohio-783, 7 N.E.3d 1156 (2014), his

arrest based upon the statute was invalid. Bartholomew claims there are two

questions presented under this assignment of error. First, he questions what the

consequence is for his arrest based upon an alleged violation of an unconstitutional

statute. Second, he questions what impact this arrest had on evidence subsequently

secured by the officers. We begin by considering the standard of review to be

applied when analyzing the denial of a motion to suppress.
Pickaway App. No. 19CA29                                                            6


                                Standard of Review

      {¶8} In general, “appellate review of a motion to suppress presents a mixed

question of law and fact.” State v. Codeluppi, 139 Ohio St. 3d 165, 2014-Ohio-

1574, 10 N.E.3d 691, ¶ 7, citing State v. Burnside, 100 Ohio St. 3d 152, 2003-Ohio-

5372, 797 N.E.2d 71, ¶ 8. The Supreme Court of Ohio has explained as follows:

      When considering a motion to suppress, the trial court assumes
      the role of trier of fact and is therefore in the best position to
      resolve factual questions and evaluate the credibility of
      witnesses. Consequently, an appellate court must accept the trial
      court's findings of fact if they are supported by competent,
      credible evidence. Accepting these facts as true, the appellate
      court must then independently determine, without deference to
      the conclusion of the trial court, whether the facts satisfy the
      applicable legal standard.

(Citations omitted.) Burnside at ¶ 8.

                                  Legal Analysis

      {¶9} “The Fourth Amendment to the United States Constitution and the

Ohio Constitution, Article I, Section 14, prohibit unreasonable searches and

seizures.” State v. Emerson, 134 Ohio St. 3d 191, 2012-Ohio-5047, 981 N.E.2d
787, ¶ 15. The Supreme Court of Ohio has held that “ in felony cases, Article I,

Section 14 of the Ohio Constitution provides the same protections as the Fourth

Amendment to the United States Constitution.” State v. Hawkins, 158 Ohio St. 3d
94, 2019-Ohio-4210, 140 N.E.3d 577, ¶ 18, citing State v. Jones, 143 Ohio St. 3d
266, 2015-Ohio-483, 37 N.E.3d 123, ¶ 12. “This constitutional guarantee is
Pickaway App. No. 19CA29                                                              7


protected by the exclusionary rule, which mandates the exclusion at trial of

evidence obtained from an unreasonable search and seizure.” State v. Petty, 4th

Dist. Washington Nos. 18CA26, 134 N.E.3d 222, 2019-Ohio-4241, ¶ 11.

      {¶10} “ ‘[S]earches [and seizures] conducted outside the judicial process,

without prior approval by judge or magistrate, are per se unreasonable under the

Fourth Amendment—subject only to a few specifically established and well-

delineated exceptions.’ ” State v. Conley, 4th Dist. Adams No. 19CA1091, 2019-

Ohio-4172, ¶ 17, quoting Katz v. United States, 389 U.S. 347, 357, 88 S. Ct. 507,

19 L. Ed. 2d 576 (1967). “Once the defendant demonstrates that he or she was

subjected to a warrantless search or seizure, the burden shifts to the state to

establish that the warrantless search or seizure was constitutionally permissible.”

Conley, supra, at ¶ 17, citing State v. Banks-Harvey, 152 Ohio St. 3d 368, 2018-

Ohio-201, 96 N.E.3d 262, ¶ 18. In this case, there is no dispute that Bartholomew

was stopped and had his cell phones seized by the State without a warrant.

                                   The Initial Stop

      {¶11} The police encounter at issue began with an investigatory stop.

Investigatory stops “must be supported by a reasonable, articulable suspicion that

the driver has, is, or is about to commit a crime, including a minor traffic

violation.” Petty, supra, at ¶ 12. In Petty, we recently explained as follows:

      “To justify a traffic stop based upon reasonable suspicion, the
      officer must be able to articulate specific facts that would warrant
Pickaway App. No. 19CA29                                                               8


      a person of reasonable caution to believe that the driver has
      committed, or is committing, a crime, including a minor traffic
      violation.” State v. Taylor, 2016-Ohio-1231, 62 N.E.3d 591, ¶ 18
      (4th Dist.). The existence of reasonable suspicion depends on
      whether an objectively reasonable police officer would believe
      that the driver's conduct constituted a traffic violation based on
      the totality of the circumstances known to the officer at the time
      of the stop. Id. Moreover, a police officer may stop the driver
      of a vehicle after observing even a de minimis violation of traffic
      laws. “[A] traffic stop with the proper standard of evidence is
      valid regardless of the officer's underlying ulterior motives as the
      test is merely whether the officer ‘could’ have performed the act
      complained of; pretext is irrelevant if the action complained of
      was permissible.” See State v. Koczwara, 7th Dist. Mahoning
      No. 13MA149, 2014-Ohio-1946, ¶ 22 * * *.

(Citations omitted.) Id. at ¶ 12 -13.

      {¶12} Here, the trial court found that the initial stop was justified based

upon testimony during the suppression hearing that Officer McIntyre observed

Bartholomew speeding and passing other vehicles in the school parking lot, which

the officer described as erratic driving that included the squealing of tires. Based

upon this testimony, we cannot conclude the trial court erred in determining the

initial stop was justified as even a de minimis traffic violation provides the

required reasonable suspicion to initiate a stop. Additionally, taking into

consideration the information that the officer had received from the school

principal, the record before us indicates he had reasonable, articulable suspicion

that Bartholomew had already or was about to commit a crime. Thus, the trial
Pickaway App. No. 19CA29                                                                 9


court's finding that the initial traffic stop was supported by reasonable suspicion is

supported by competent, credible evidence.

      {¶13} Furthermore, “ ‘[i]f a law enforcement officer, during a valid

investigative stop, ascertains “reasonably articulable facts giving rise to a suspicion

of criminal activity, the officer may then further detain and implement a more in-

depth investigation of the individual.” ’ ” State v. Nolen, 4th Dist. Scioto No.

19CA3873, 2020-Ohio-118, ¶ 23, quoting State v. Rose, 4th Dist. Highland No.

06CA5, 2006-Ohio-5292, ¶ 17, in turn quoting State v. Robinette, 80 Ohio St. 3d
234, 241, 685 N.E.2d 762 (1997). In the present case, although the initial stop was

valid and justified based upon a traffic violation, another level of concern existed

based upon the report received from the school principal. Once Bartholomew was

stopped and it was determined he matched the description of the male that was

supposed to be picking up the minor from school, Officer McIntyre detained him

while he conducted further investigations, which involved speaking to the minor

and her parents, as well as examining messages between the minor and

Bartholomew on the minor’s cell phone. It was this portion of the investigation

that led to Bartholomew’s arrest, the seizure of his cell phones, and the subsequent

search of the contents of his phones pursuant to a warrant. It is this search and

seizure incident to his arrest that Bartholomew primarily challenges on appeal.

                                      The Arrest
Pickaway App. No. 19CA29                                                             10


      {¶14} One exception to the warrant requirement is a search conducted

incident to a lawful arrest. State v. Leak, 145 Ohio St. 3d 165, 2016-Ohio-154, 47
N.E.3d 821, ¶ 15. “For a search to be conducted pursuant to the search incident to

arrest exception, the underlying arrest must be lawful.” State v. Whipple, 12th

Dist. Clermont No. CA2016-06-036, 2017-Ohio-1094, ¶ 15, citing State v. Willis,

12th Dist. Butler No. CA2012-08-155, 2013-Ohio-2391, ¶ 24, in turn citing Chimel

v. California, 395 U.S. 752, 753, 89 S. Ct. 2034, 23 L. Ed. 2d 685 (1969). “This

exception has two rationales: officer safety and ‘safeguarding evidence that the

arrestee might conceal or destroy.’ ” Leak at ¶ 16, quoting State v. Adams, 144
Ohio St. 3d 429, 2015-Ohio-3954, 45 N.E.3d 127, ¶ 182, citing Arizona v. Gant,

556 U.S. 332, 338-339, 129 S. Ct. 1710, 173 L. Ed. 2d 485 (2009).

      {¶15} The State contends that Officer McIntyre made a reasonable “mistake

of law” when he relied on R.C. 2905.05(A) when arresting and charging

Bartholomew, but argues that suppression of the evidence at issue is not the proper

remedy, relying on Heien v. North Carolina, 574 U.S. 54, 135 S. Ct. 530 (2014). In

Heien, the United States Supreme Court held that reasonable mistakes of law, like

reasonable mistakes of fact, are compatible with the concept of reasonable

suspicion and that reasonable suspicion to support an investigatory stop may rest

on a reasonable mistake of law. Id. at 536. Thus, the Court opined that application

of the exclusionary rule was not necessarily required in the context of reasonable
Pickaway App. No. 19CA29                                                               11


mistakes of law. Id. at 538 (discussing Michigan v. DeFillippo, 443 U.S. 31, 99
S. Ct. 2627, 61 L. Ed. 2d 343 (1979). The State alternatively argues that the exigent

circumstances exception to the warrant requirement applied with respect to the

seizure of Bartholomew’s cell phones, citing the potential for destruction of

evidence.

      {¶16} Bartholomew’s argument that his arrest was based upon a statute that

had been previously declared unconstitutional essentially argues that he was

arrested without probable cause. “A warrantless arrest is constitutionally valid

when an arresting officer has probable cause to believe that an individual has

committed a crime.” State v. Richards, 4th Dist. Athens No. 14CA1, 2015-Ohio-

669, ¶ 26. The existence of probable cause is a legal question subject to de novo

review. State v. Williams, 4th Dist. Ross No. 10CA3162, 2011-Ohio-763, ¶ 16.

“Probable cause for a warrantless arrest requires that the arresting officer, at the

time of the arrest, possess sufficient information that would cause a reasonable and

prudent person to believe that a criminal offense has been or is being committed.”

State v. Elmore, 111 Ohio St. 3d 515, 2006-Ohio-6207, 857 N.E.2d 547, ¶ 39. In

determining whether probable cause existed, courts must consider “ ‘the totality of

the facts and circumstances, including a police officer's specialized knowledge.’ ”

Williams at ¶ 16, quoting State v. Hansard, 4th Dist. Scioto No. 07CA3177, 2008-

Ohio-3349, ¶ 35.
Pickaway App. No. 19CA29                                                                                             12


         {¶17} As set forth above, when Bartholomew was arrested on January 18,

2019, he was charged with criminal child enticement, a first-degree misdemeanor

in violation of R.C. 2905.05(A), which provides as follows:

         (A) No person, by any means and without privilege to do so, shall
         knowingly solicit, coax, entice, or lure any child under fourteen
         years of age to accompany the person in any manner, including
         entering into any vehicle or onto any vessel, whether or not the
         offender knows the age of the child, if both of the following
         apply:
         (1) The actor does not have the express or implied permission of
         the parent, guardian, or other legal custodian of the child in
         undertaking the activity.
         (2) The actor is not a law enforcement officer, medic, firefighter,
         or other person who regularly provides emergency services, and
         is not an employee or agent of, or a volunteer acting under the
         direction of, any board of education, or the actor is any of such
         persons, but, at the time the actor undertakes the activity, the
         actor is not acting within the scope of the actor's lawful duties in
         that capacity.1

The Supreme Court of Ohio declared section (A) of the criminal child enticement

statute to be unconstitutional in State v. Romage, supra. Specifically, the Court

determined that R.C. 2905.05(A) was overbroad. Id. at syllabus (“Ohio's child-

enticement statute, R.C. 2905.05(A), is unconstitutionally overbroad because it

sweeps within its prohibitions a significant amount of constitutionally protected

activity.”). Because of this, Bartholomew contends that the statute is void ab initio

and “ceased to exist in the code book.” He further argues that “[a]fter Romage,


1
 This charge was later dismissed, but not before Bartholomew was indicted for eleven counts of pandering
obscenity involving a minor, eleven counts of illegally using a minor in nudity-oriented material or performances,
and one count of importuning.
Pickaway App. No. 19CA29                                                                                            13


this statute was void ab initio from the date of its enactment and as a result, law

enforcement could not rely on it on January 18, 2019 to arrest [him].”2 He goes on

to argue that “law enforcement officers were prohibited from taking any action,

including arresting [him], securing a statement, and seizing evidence, under the

color of that statute.” Bartholomew further argues that it would have been

impossible for law enforcement to have developed probable cause to arrest based

upon violation of a statute that ceased to exist.

         {¶17} Contrary to Bartholomew’s arguments, a review of the legislative

history of Ohio’s criminal child enticement statute reveals that its status at the time

of Bartholomew’s arrest was not completely settled or decided. The State v.

Romage decision was issued on March 6, 2014 and involved an arrest for criminal

child enticement that occurred on October 18, 2010. Romage at ¶ 2. Thus, the

applicable version of the criminal child enticement statute that applied in Romage

had an effective date of January 1, 2008. The Court noted in its decision,

however, that the statute had been amended on July 11, 2013, to add a new

subsection C, but noted “[t]he language in R.C. 2905.05(A) remains unchanged.”

Romage at fn. 1. Unfortunately, the legislature failed to repeal the unconstitutional



2
  But see Heien v. North Carolina, supra, at 538 (where the Court discussed its prior holding in Michigan v.
DeFillippo, supra, which addressed the validity of an arrest made under a criminal law later declared
unconstitutional.) In DeFillipo, the Court ultimately upheld an arrest based upon violation of an ordinance that was
later declared unconstitutional, finding that at the time the officers made the arrest the ordinance was presumptively
valid. Heien at 538. We believe this particular portion of the Court’s reasoning in Heien and DeFillipo is difficult
to reconcile with Bartholomew’s void ab initio argument.
Pickaway App. No. 19CA29                                                             14


portion of the statute after the Romage decision was issued. Instead, it enacted a

new version of the statute on September 14, 2016, approximately two and one-half

years after the Romage decision was issued. Further, it appears that it failed to

change the problematic language that the Romage Court deemed overbroad.

Nonetheless, it remained listed as a current and unrepealed statute in the Ohio

Revised Code. It was the September 14, 2016, version of the statute that was in

effect at the time Bartholomew was arrested. The current and applicable version of

R.C. 2905.05(A) was not again formally recognized as unconstitutional until nearly

a year later, when the Eighth District Court of Appeals issued a decision finding

that a defendant’s “due process rights were violated when he was prosecuted and

convicted of violating a statute that was previously declared unconstitutional.”

City of Parma v. Horky, 2019-Ohio-4886, -- N.E.3d – , ¶ 15.

      {¶18} Importantly, although it was determined Horky could not ultimately

be prosecuted, convicted and sentenced for a violation of R.C. 2905.05(A), which

had been previously deemed unconstitutional, the Horky court made no statement

regarding whether a suspected violation of that statute could provide probable

cause for arrest. This is an important distinction. Horky was arrested, tried, and

convicted of a violation of R.C. 2905.05(A) and it required the issuance of an

appellate decision to determine that the newly enacted version of R.C. 2905.05(A)

still remained unconstitutional. Moreover, the Horky decision had not yet been
Pickaway App. No. 19CA29                                                              15


issued when Bartholomew was charged with a violation of R.C. 2905.05(A) under

the current, post-Romage, version of the statute. Incidentally, despite the Horky

decision, the 2016 version of the statute remains listed in the Ohio Revised Code

and has still not been repealed as of time of the writing of this decision.

      {¶19} In light of the foregoing, we believe Officer McIntyre reasonably

concluded, based upon the totality of the circumstances at that time, that

Bartholomew’s conduct constituted a violation of R.C. 2905.05(A), and that the

statute, which had been amended and reenacted after the issuance of the Romage

decision, remained valid and actively listed in the Ohio Revised Code. As such,

we conclude there was probable cause for Bartholomew’s arrest and the seizure of

his cell phones incident to his arrest, and we further conclude that the subsequent

search thereof pursuant to the issuance of a warrant was valid. In light this

reasoning, we do not reach the State’s arguments that the officer’s made a

reasonable mistake of law, or that the exigent circumstances exception to the

warrant requirement applied.

      {¶20} Based upon the foregoing, we cannot conclude the trial court erred in

denying Bartholomew’s motion to suppress. Thus, Bartholomew’s first

assignment of error is overruled and his convictions are affirmed.
Pickaway App. No. 19CA29                                                              16


                           ASSIGNMENT OF ERROR II

      {¶21} In his second assignment of error, Bartholomew contends that the trial

court erred by imprisoning him for fourth- and fifth-degree felony convictions. He

argues that the trial court failed to state that it had complied with R.C.

2929.13.(B)(1)(c) before sentencing him to prison terms. Bartholomew concedes

the trial court was statutorily empowered to impose prison sentences for his

convictions as they were sex offenses, however, he argues the trial court was still

required to comply with R.C. 2929.13(B)(1)(c) before doing so. The State

responds by arguing that there was a presumption of a prison term for the

importuning conviction and that because the pandering obscenity convictions

constituted sex offenses, they fell under an exception which rendered the R.C.

2929.13(B)(1)(c) inapplicable.

                                 Standard of Review

      {¶22} “R.C. 2953.08 provides for appeals based on felony sentencing

guidelines.” State v. Grimmette, 4th Dist. Scioto No. 18CA3830, 2019-Ohio-3576,

¶ 5. As explained in Grimmette, R.C. 2953.08(G)(2) specifically provides as

follows:

      an appellate court may increase, reduce, modify, or vacate and
      remand a challenged felony sentence if the court clearly and
      convincingly finds either “that the record does not support the
      sentencing court's findings” under the specified statutory
      provisions, or “the sentence is otherwise contrary to law.”
Pickaway App. No. 19CA29                                                            17


Id.; citing State v. Mitchell, 4th Dist. Meigs No. 13CA13, 2015-Ohio-1132, ¶ 11;

State v. Brewer, 2012-Ohio-1903, 11 N.E.3d 317, ¶ 37 (4th Dist.).

                                   Legal Analysis

      {¶23} As set forth above, Bartholomew pleaded guilty to six counts of

pandering obscenity involving a minor, all fourth-degree felonies in violation of

R.C. 2907.321(A)(5), and one count of importuning, a fifth-degree felony in

violation of R.C. 2907.07(D)(1). In State v. Grimmette, supra, we explained as

follows with regard to the principles and purposes of felony sentencing:

      R.C. 2929.11 requires that courts sentencing felony offenders be
      guided by the overriding purposes of felony sentencing - to
      protect the public from future crime by the offender and others
      and to punish the offender using the minimum sanctions that the
      court determines accomplish those purposes without imposing an
      unnecessary burden on state or local government resources. “To
      achieve those purposes, the sentencing court shall consider the
      need for incapacitating the offender, deterring the offender and
      others from future crime, rehabilitating the offender, and making
      restitution to the victim of the offense, the public, or both.” R.C.
      2929.11. R.C. 2929.12(A) limits a trial court's discretion and
      states “[U]nless otherwise required by section 2929.13 or
      2929.14 of the Revised Code, a court that imposes a sentence
      under this chapter upon an offender has discretion to determine
      the most effective ways to comply with the purposes and
      principles set forth in section 2929.11 * * *.” Thus, R.C. 2929.12
      limits the discretion afforded the trial court in R.C. 2929.11.
      Additionally, R.C. 2929.13(A) also limits the trial court's
      sentencing discretion: “* * * unless a specific sanction is required
      to be imposed or is precluded from being imposed pursuant to
      law, a court * * * may impose any sanction * * * provided in
      sections 2929.14 to 2929.18 of the Revised Code.”

Grimmette at ¶ 9.
Pickaway App. No. 19CA29                                                                 18


      {¶24} R.C. 2929.13 governs sentencing guidelines for various specific

offenses and degrees of offenses. As further noted in Grimmette, “[o]n September

30, 2011, H.B. 86 went into effect and amended R.C. 2929.13(B)(1) to prohibit

prison sentences for certain fourth-and fifth-degree felonies.” Grimmette at ¶ 10.

Thus, if certain criteria are met in section (B)(1)(a) of the statute, the trial court

must sentence the offender to community control sanctions. R.C. 2929.13(B)(1)(a),

as amended by H.B. 86, reads as follows:

      (a) Except as provided in division (B)(1)(b) of this section, if an
      offender is convicted of or pleads guilty to a felony of the fourth
      or fifth degree that is not an offense of violence, the court shall
      sentence the offender to a community control sanction of at least
      one year's duration if all of the following apply:
      (I) The offender previously has not been convicted of or pleaded
      guilty to a felony offense or to an offense.
      (ii) The most serious charge against the offender at the time of
      sentencing is a felony of the fourth or fifth degree.
      (iii) If the court made a request of the department of
      rehabilitation and correction pursuant to division (B)(1)(c) of this
      section, the department, within the forty-five day period
      specified in that division, provided the court with the names of,
      contact information for, and program details of one or more
      community control sanctions of at least one year's duration that
      are available for persons sentenced by the court.
      (iv) The offender previously has not been convicted of or pleaded
      guilty to a misdemeanor offense of violence that the offender
      committed within two years prior to the offense for which
      sentence is being imposed. (Emphasis added.)

“Thus, R.C. 2929.13(B)(1)(a) includes a presumption for community control if an

offender is convicted of, or pleads guilty to, a felony of the fourth or fifth degree

that is not an offense of violence.” Grimmette at ¶ 11, citing State v. Napier, 12th
Pickaway App. No. 19CA29                                                           19


Dist. Clermont No. CA2016-04-022, 2017-Ohio-246, ¶ 44; State v. Lilly, 12th Dist.

Clermont Nos. CA2017-06-029, CA2017-06-030, 2018-Ohio-1014, ¶ 15.

      {¶25} However, the presumption of a community control sanction is subject

to the exceptions listed in R.C. 2929.13(B)(1)(b). Grimmette at ¶ 11, citing State v.

Barnes, 11th Dist. Trumbull No. 2012-T-0049, 2013-Ohio-1298, ¶ 16. See also

State v. Parker, 8th Dist. Cuyahoga No. 104610, 2017-Ohio-4294, ¶ 7

(“Application of R.C. 2929.13(B)(1)(a), however, is subject to R.C.

2929.13(B)(1)(b).”). R.C. 2929.13(B)(1)(b) provides as follows:

      (b) The court has discretion to impose a prison term upon an
      offender who is convicted of or pleads guilty to a felony of the
      fourth or fifth degree that is not an offense of violence or that is
      a qualifying assault offense if any of the following apply:
      (i) The offender committed the offense while having a firearm on
      or about the offender's person or under the offender's control.
      (ii) If the offense is a qualifying assault offense, the offender
      caused serious physical harm to another person while
      committing the offense, and, if the offense is not a qualifying
      assault offense, the offender caused physical harm to another
      person while committing the offense.
      (iii) The offender violated a term of the conditions of bond as set
      by the court.
      (iv) The court made a request of the department of rehabilitation
      and correction pursuant to division (B)(1)(c) of this section, and
      the department, within the forty-five-day period specified in that
      division, did not provide the court with the name of, contact
      information for, and program details of any community control
      sanction of at least one year's duration that is available for
      persons sentenced by the court.
      (v) The offense is a sex offense that is a fourth or fifth degree
      felony violation of any provision of Chapter 2907 of the Revised
      Code.
Pickaway App. No. 19CA29                                                              20


      (vi) In committing the offense, the offender attempted to cause
      or made an actual threat of physical harm to a person with a
      deadly weapon.
      (vii) In committing the offense, the offender attempted to cause
      or made an actual threat of physical harm to a person, and the
      offender previously was convicted of an offense that caused
      physical harm to a person.
      (viii) The offender held a public office or position of trust, and
      the offense related to that office or position; the offender's
      position obliged the offender to prevent the offense or to bring
      those committing it to justice; or the offender's professional
      reputation or position facilitated the offense or was likely to
      influence the future conduct of others.
      (ix) The offender committed the offense for hire or as part of an
      organized criminal activity.
      (x) The offender at the time of the offense was serving, or the
      offender previously had served, a prison term.
      (xii) The offender committed the offense while under a
      community control sanction, while on probation, or while
      released from custody on a bond or personal recognizance.
      (Emphasis added.)

      {¶26} Here, it clear from the record that the R.C. 2929.13(B)(1)(b)(v)

exception applied as the fourth- and fifth-degree felony offenses at issue here are

sex offenses in violation of a provision of Chapter 2907 of the Ohio Revised Code.

See State v. Grey, 7th Dist. Columbiana No. 15CO0011, 2016-Ohio-3249, ¶ 15

(holding that it was within the trial court’s discretion to sentence the defendant on

each offense as they were both sex offenses in violation of Chapter 2907 of the

Revised Code and noting that prison terms for fifth-degree felony sex offenses are

statutorily authorized). Bartholomew contends, however, that the trial court erred

by failing to state that it had complied with R.C. 2929.13(B)(1)(c) before
Pickaway App. No. 19CA29                                                          21


sentencing him to prison terms for fourth- and fifth-degree felonies. The State

argues that R.C. 2929.13(B)(1)(c) is inapplicable to the present case because

Bartholomew was convicted of sex offenses in violation of Chapter 2907 of the

Ohio Revised Code, which fall into an exception contained in R.C.

2929.13(B)(1)(b). For the following reasons, we agree with the State.

      {¶27} R.C. 2929.13(B)(1)(b)(v) expressly excepts sex offenses committed in

violation of R.C. 2907 of the Ohio Revised Code from the presumptive imposition

of community control and instead provides that trial courts have discretion to

impose prison terms for these offenses, without making any references to the

requirements contained in R.C. 2929.13(B)(1)(c). R.C. 2929.13(B)(1)(c) provides

as follows:

      (c) If a court that is sentencing an offender who is convicted of
      or pleads guilty to a felony of the fourth or fifth degree that is not
      an offense of violence or that is a qualifying assault offense
      believes that no community control sanctions are available for its
      use that, if imposed on the offender, will adequately fulfill the
      overriding principles and purposes of sentencing, the court shall
      contact the department of rehabilitation and correction and ask
      the department to provide the court with the names of, contact
      information for, and program details of one or more community
      control sanctions of at least one year's duration that are available
      for persons sentenced by the court. Not later than forty-five days
      after receipt of a request from a court under this division, the
      department shall provide the court with the names of, contact
      information for, and program details of one or more community
      control sanctions of at least one year's duration that are available
      for persons sentenced by the court, if any. Upon making a request
      under this division that relates to a particular offender, a court
      shall defer sentencing of that offender until it receives from the
Pickaway App. No. 19CA29                                                                  22


      department the names of, contact information for, and program
      details of one or more community control sanctions of at least
      one year's duration that are available for persons sentenced by
      the court or for forty-five days, whichever is the earlier.
      If the department provides the court with the names of, contact
      information for, and program details of one or more community
      control sanctions of at least one year's duration that are available
      for persons sentenced by the court within the forty-five-day
      period specified in this division, the court shall impose upon the
      offender a community control sanction under division (B)(1)(a)
      of this section, except that the court may impose a prison term
      under division (B)(1)(b) of this section if a factor described in
      division (B)(1)(b)(i) or (ii) of this section applies. If the
      department does not provide the court with the names of, contact
      information for, and program details of one or more community
      control sanctions of at least one year's duration that are available
      for persons sentenced by the court within the forty-five-day
      period specified in this division, the court may impose upon the
      offender a prison term under division (B)(1)(b)(iv) of this
      section. (Emphasis added).

      {¶28} We initially conclude that the prison term imposed for the fifth-degree

felony importuning conviction in violation of R.C. 2907.07(D)(1) was not contrary

to law because R.C. 2907.07(F)(3) specifically provides that “a violation of

division (B) or (D) of this section is a felony of the fifth degree on a first offense,

and * * * there is a presumption that a prison term shall be imposed * * *.” See

State v. Grey, supra, at ¶ 17. Thus, there was no presumption of community

control that the trial court had to overcome before imposing a prison term on the

importuning count.

      {¶29} Next, we reject Bartholomew’s argument that the trial court was

required not only to comply with, but also expressly state that it had complied
Pickaway App. No. 19CA29                                                          23


with, R.C. 2929.13(B)(1)(c), before imposing prison terms for each fourth-degree

felony pandering obscenity involving a minor count. A similar argument was

raised in State v. Lawson, 2d Dist. Champaign No. 2017-CA-28, 2018-Ohio-1532.

In Lawson, the defendant argued that his sentences should be vacated because the

trial court failed to comply with R.C. 2929.13(B)(1)(c) before imposing prison

terms for aggravated drug possession and petty theft, where the defendant had a

history of prior convictions as well as a drug abuse problem. Id. at ¶ 15-16.

Lawson’s prison sentences were upheld based upon the court’s reasoning that

community control sanctions would not adequately fulfill the principles and

purposes of sentencing. Id. at ¶ 16. The Lawson court also determined that “[t]he

fact of Lawson’s prior convictions, in any event, gave the court ‘discretion to

impose a prison term’ under R.C. 2929.13(B)(1)(b)(x).” Id., citing State v.

Robinson, 2d Dist. Champaign No. 2012 CA 17, 2012-Ohio-4976, ¶ 22; State v.

Parker, 8th Dist. Cuyahoga No. 104610, 2017-Ohio-4294, ¶ 6-10. Like R.C.

2929.13(B)(1)(b)(x), which governs offenders that are serving or have served prior

prison terms at the time they are being currently sentenced, R.C.

2929.13(B)(1)(b)(v) governs offenses that are sex offenses, and both are

exceptions to the presumptive imposition of community control for fourth- and

fifth-degree felonies.
Pickaway App. No. 19CA29                                                             24


      {¶30} Here, we conclude that the trial court was not required to comply with

all of the requirements of R.C. 2929.13(B)(1)(c) before imposing a prison terms

upon Bartholomew because he was being sentenced for sex offenses which

constitute an exception under R.C. 2929.13(B)(1)(b) to the presumption of

community control contained in R.C. 2929.13(B)(1)(a). See State v. Rodriguez,

2017-Ohio-9130, 101 N.E.3d 1154, ¶ 27-29; State v. Lawson, supra, at ¶ 16; State

v. Grey, supra, at ¶ 15; State v. Parker, supra, at ¶ 7. Nevertheless, the record

before us indicates that the trial court did substantially comply with R.C.

2929.13(B)(1)(c). For example, the trial court stated that it had reviewed a pre-

sentence investigation as well as a sentencing memorandum submitted by defense

counsel prior to sentencing. In that sentencing memorandum, defense counsel

claimed there was a presumption in favor of community control for the offenses at

issue and directed the court’s attention to the sentencing guidelines contained in

R.C. 2929.13.

      {¶31} Furthermore, the trial court noted during the sentencing hearing that

the only offense that contained a presumption of prison was the importuning count.

The trial court further noted, prior to imposing sentence, the seriousness of

Bartholomew’s conduct and the fact that it involved a minor. The trial court also

made consecutive sentence findings, including findings that consecutive prison

terms were necessary to protect the public and adequately punish Bartholomew.
Pickaway App. No. 19CA29                                                          25


These findings cannot be reconciled with the findings necessary for the imposition

of community control. Based upon the record before us, we cannot conclude that

the trial court erred in imposing prison sentences instead of community control

terms or that Bartholomew’s sentence is otherwise contrary to law. Thus, we find

no merit to his second assignment of error and it is overruled.

                                    Conclusion

      {¶32} Having found no merit in either of the assignments of error raised by

Bartholomew, they are both overruled. Accordingly, the judgment of the trial

court is affirmed.

                                                    JUDGMENT AFFIRMED.
Pickaway App. No. 19CA29                                                              26


                               JUDGMENT ENTRY

     It is ordered that the JUDGMENT BE AFFIRMED and costs be assessed to
Appellant.
      The Court finds there were reasonable grounds for this appeal.
     It is ordered that a special mandate issue out of this Court directing the
Pickaway County Common Pleas Court to carry this judgment into execution.
       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON
BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR
THIS COURT, it is temporarily continued for a period not to exceed sixty days
upon the bail previously posted. The purpose of a continued stay is to allow
Appellant to file with the Supreme Court of Ohio an application for a stay during
the pendency of proceedings in that court. If a stay is continued by this entry, it
will terminate at the earlier of the expiration of the sixty day period, or the failure
of the Appellant to file a notice of appeal with the Supreme Court of Ohio in the
forty-five day appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of
the Supreme Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses
the appeal prior to expiration of sixty days, the stay will terminate as of the date of
such dismissal.
       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.
Abele, J. concurs in Judgment and Opinion as to A/E II, and concurs in Judgment
only as to A/E I.
Hess, J., concurs in Judgment and Opinion.
                                 For the Court,
                                 _______________________________
                                 Jason P. Smith
                                 Presiding Judge
                             NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.